Watson, Judge:
This suit has been submitted for decision on tbe following agreement between counsel for tbe respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe plaintiff and tbe Assistant Attorney General for tbe United States that tbe items marked “A” and initialed GER (Commodity Specialist’s Initials) by Commodity Specialist Gerald E. Rankin (Commodity Specialist’s Name) on tbe invoices covered by the above entitled protest and assessed with duty at 28 per cent ad valorem under Item 748.20, Tariff Schedules of tbe United States, as plastic articles made from artificial fruits, and claimed dutiable at 17 per cent ad valorem under Item 772.15, TSUS, as other plastic articles chiefly used for serving food, consists of plastic party picks chiefly used for serving food.
IT IS FURTHER STIPULATED AND AGREED that the above entitled protest be submitted on this stipulation, tbe same being limited to the items marked “A” as aforesaid.
Accepting this stipulation as a statement of fact, we hold tbe merchandise marked with tbe letter “A” and initialed G.E.R. by Com-*198moclity Specialist Gerald E. Rankin on the invoice accompanying the entry covered by the involved protest properly dutiable at the rate of 17 percent ad valorem under item 772.15 of the Tariff Schedules of the United States, as other plastic articles chiefly used for serving-food, as claimed.
To the extent indicated, the protest is sustained. As to all other merchandise, the claims are overruled.
Judgment will issue accordingly.